
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. DeFazio (for
			 himself and Mr. Jones) introduced the
			 following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		JOINT RESOLUTION
		To amend the War Powers
		  Resolution.
	
	
		1.Short titleThis joint resolution may be cited as the
			 War Powers Amendments of
			 2011.
		2.Revision of war
			 powers resolutionThe War
			 Powers Resolution (50 U.S.C. 1541–1548) is amended by striking out all after
			 the resolving clause and inserting in lieu thereof the following:
			
				1.Short titleThis joint resolution may be cited as the
				War Powers Resolution.
					(a)PurposeIt
				is the purpose of this joint resolution to fulfill the intent of the framers of
				the Constitution of the United States and ensure that the collective judgment
				of both the Congress and the President will apply to—
						(1)the introduction
				of the Armed Forces into hostilities,
						(2)the continued use
				of the Armed Forces in hostilities, and
						(3)the participation
				of the Armed Forces in certain military operations of the United
				Nations.
						(b)Congressional
				legislative authorityAmong the powers granted to the Congress by
				the Constitution are—
						(1)the power to
				declare war;
						(2)the power of the
				purse (No Money shall be drawn from the Treasury, but in Consequence of
				Appropriations made by Law); and
						(3)the power to make
				all laws necessary and proper for carrying into execution not only its own
				powers but also all other powers vested by the Constitution in the Government
				of the United States, or in any department or officer thereof.
						3.Emergency uses of
				the Armed Forces in hostilities
					(a)In
				generalThe Armed Forces may be introduced into hostilities only
				as follows:
						(1)Declaration of
				warPursuant to a declaration of war by the Congress.
						(2)Specific
				statutory authorizationIn accordance with a specific statutory
				authorization.
						(3)Armed attack on
				united statesTo the extent necessary—
							(A)to repel an armed
				attack upon the United States;
							(B)to take necessary
				and appropriate retaliatory actions in the event of such an attack; or
							(C)to forestall the
				direct and imminent threat of such an attack.
							(4)Armed attack on
				the armed forcesTo the extent necessary—
							(A)to repel an armed
				attack against Armed Forces located outside the United States; or
							(B)to forestall the
				direct and imminent threat of such an attack.
							(5)Evacuation of
				united states citizensTo the extent necessary to protect United
				States citizens or nationals while evacuating them as rapidly as possible from
				a situation, outside the United States, that directly and imminently threatens
				their lives or liberty and—
							(A)the threatened
				deprivation of life or liberty is contrary to international law or is otherwise
				illegal; and
							(B)in a case where
				the source of the threat is within a foreign country, the threat is supported
				by the government of that country or the government of that country is unable
				or unwilling to control the situation.
							The
				President shall make every effort to terminate any such threat without using
				the Armed Forces. Before using the Armed Forces to protect United States
				citizens or nationals being evacuated from a foreign country in accordance with
				this paragraph, the President shall, where possible, obtain the consent of the
				government of that country.(b)Conditions on
				emergency use of armed forcesAny use of the Armed Forces in
				accordance with paragraph (3), (4), or (5) of subsection (a)—
						(1)is subject to the
				requirements of sections 4, 5, and 6; and
						(2)shall be limited,
				in terms of the Armed Forces which are used and the manner in which they are
				used, to such use as is essential in order to achieve the purpose described in
				that paragraph.
						(c)Funding
				limitationFunds appropriated or otherwise made available under
				any law may not be obligated or expended for any introduction, other than an
				introduction described in subsection (a), of the Armed Forces into
				hostilities.
					4.Consultation
				between the President and Congress
					(a)Requirements for
				consultation(1)The President, in every
				possible instance, shall consult with the Congress before the Armed Forces are
				introduced into hostilities in accordance with paragraph (3), (4), or (5) of
				section 3(a). After every such introduction, the President shall consult
				regularly with the Congress until the Armed Forces are no longer in
				hostilities.
						(2)The President, in every possible
				instance, shall consult with the Congress—
							(A)before Armed Forces are introduced
				into the territory, airspace, or waters of a foreign country while equipped for
				combat, except for deployments which relate solely to supply, replacement,
				repair, or training of such forces;
							(B)before Armed Forces are introduced
				into the territory, airspace, or waters of a foreign country in which there are
				already Armed Forces equipped for combat if such introduction would
				substantially enlarge the number of Armed Forces equipped for combat located in
				that country or otherwise substantially increase the military capabilities of
				such forces; or
							(C)before committing Armed Forces to an
				operation authorized by the United Nations Security Council under chapter VII
				of the United Nations Charter.
							(b)Executive-Legislative
				consultative groupThe consultation required by subsection (a)
				shall include participation by—
						(1)the President and
				those senior executive branch officials designated by the President; and
						(2)those Members of
				the House of Representatives designated by the Speaker of the House, and those
				members of the Senate designated by the President pro tempore of the
				Senate.
						(c)What
				consultation requiresIn order to satisfy the consultation
				requirement of this section, the President must ask Members of Congress for
				their advice and opinions before the decision is made to introduce the Armed
				Forces. Such consultation requires that all information relevant to the
				situation must be made available to the Members of Congress being consulted.
				The consultation requirement of this section is not met, however, if the
				Congress is merely informed about the situation.
					5.Reports to the
				Congress
					(a)Reporting
				requirementThe President shall submit the report described in
				subsection (b) within 48 hours after the Armed Forces are introduced into
				hostilities in accordance with paragraph (3), (4), or (5) of section
				3(a).
					(b)Description of
				report requiredThe report required by subsection (a) is a
				written report submitted by the President to the Speaker of the House of
				Representatives and the President pro tempore of the Senate on the same
				calendar day, setting forth—
						(1)the circumstances
				necessitating the introduction of the Armed Forces;
						(2)the specific
				constitutional and legislative authority under which such introduction took
				place; and
						(3)the estimated
				scope and duration of the hostilities or the involvement of the Armed Forces,
				as the case may be.
						Any such
				report shall state expressly that it is being submitted pursuant to this
				section.(c)Additional
				informationThe President shall provide such other information as
				the Congress may request in the fulfillment of its constitutional
				responsibilities with respect to committing the Nation to war and to the use of
				the Armed Forces abroad.
					(d)Continuing
				reportsWhenever the Armed Forces are introduced into hostilities
				the President shall, so long as the Armed Forces continue to be involved in
				those or related hostilities, report to the Congress periodically on the status
				of such hostilities as well as on the scope and estimated duration of such
				hostilities, but in no event shall the President report to the Congress less
				often than once every six months.
					6.Congressional
				action with respect to hostilities
					(a)Receipt of
				section 5(a) reportEach report
				submitted pursuant to section 5(a) shall be referred to the Committee on
				Foreign Affairs of the House of Representatives and to the Committee on Foreign
				Relations of the Senate for appropriate action. If, when the report is
				transmitted, the Congress has adjourned sine die or has adjourned for any
				period in excess of three calendar days, the Speaker of the House of
				Representatives and the President pro tempore of the Senate, if they deem it
				advisable (or if they are petitioned by at least 30 percent of the membership
				of their respective Houses) shall jointly request the President to convene the
				Congress in order that it may consider the report and take appropriate action
				pursuant to this section.
					(b)Requirement for
				specific statutory authorization for continued involvementWithin
				60 calendar days after the Armed Forces are introduced into hostilities in
				accordance with paragraph (3), (4), or (5) of section 3(a), the President shall
				remove the Armed Forces from those hostilities unless the Congress—
						(1)has declared
				war;
						(2)has enacted a
				joint resolution providing specific authorization for such use of the Armed
				Forces;
						(3)has extended by
				law such 60-day period; or
						(4)is physically
				unable to meet as a result of an armed attack upon the United States.
						This
				60-day period shall be extended for not more than an additional 30 days if the
				President determines and certifies to the Congress in writing that unavoidable
				military necessity respecting the safety of the Armed Forces requires the
				continued use of the Armed Forces in the course of bringing about their prompt
				removal from hostilities.(c)Funding
				limitationUnless one of the numbered paragraphs of subsection
				(b) applies, after the expiration of the period specified in that subsection
				(including any extension of that period in accordance with that subsection),
				funds appropriated or otherwise made available under any law may not be
				obligated or expended to continue the involvement of the Armed Forces in the
				hostilities. This subsection does not, however, prohibit the use of funds to
				remove the Armed Forces from hostilities.
					7.Congressional
				expedited procedures
					(a)Resolutions
				subject to proceduresAs used in this section, the term
				privileged resolution means a joint resolution—
						(1)that provides
				specific authorization for the use of the Armed Forces in hostilities, so long
				as that resolution contains only provisions which are relevant to those
				hostilities; and
						(2)that is introduced
				after the President has submitted a written request to the Congress for
				enactment of such an authorization with respect to those or related
				hostilities.
						(b)Procedure in
				house of representatives(1)This subsection applies
				to the consideration of a privileged resolution in the House of
				Representatives.
						(2)A privileged resolution introduced in
				the House of Representatives shall be referred, upon introduction, to the
				Committee on Foreign Affairs. A privileged resolution shall not be sequentially
				referred.
						(3)(A)If, at the end of 10
				calendar days after the introduction of a privileged resolution, the Committee
				on Foreign Affairs has not reported that resolution, that committee shall be
				discharged from further consideration of that resolution and that resolution
				shall be placed on the appropriate calendar of the House.
							(B)After a privileged resolution has
				been placed on the appropriate calendar, no other resolution with respect to
				the same or related hostilities may be reported by or be discharged from any
				committee under this subsection while the first resolution—
								(i)is before the House of Representatives
				(including remaining on the calendar),
								(ii)is before the Senate (including
				remaining on the calendar) unless the Senate has had a vote on final passage
				with respect to the resolution and a majority of those voting did not vote in
				the affirmative,
								(iii)is before a committee of conference
				or otherwise awaiting disposition of amendments between the Houses, or
								(iv)is awaiting transmittal to the
				President or is before the President.
								(4)(A)(i)At any time after a
				privileged resolution has been placed on the appropriate calendar, it is in
				order for any Member of the House of Representatives to move that the House
				resolve itself into the Committee of the Whole House on the State of the Union
				for the consideration of that resolution. The motion is highly
				privileged.
								(ii)The motion under clause (i) is in
				order even if a previous motion to the same effect has been disagreed
				to.
								(B)All points of order against a
				privileged resolution and consideration of the resolution are waived. If the
				motion under subparagraph (A) is agreed to, the privileged resolution shall
				remain the unfinished business of the House until disposed of, to the exclusion
				of all other business (other than a motion to adjourn), except as provided in
				paragraph (5)(A). A motion to reconsider the vote by which the motion is
				disagreed to is not in order.
							(C)General debate on a privileged
				resolution shall not exceed 4 hours, which shall be divided equally between a
				Member favoring and a Member opposing the resolution.
							(D)(i)At the conclusion of
				general debate, a privileged resolution shall be considered for amendment under
				the 5-minute rule.
								(ii)Debate on all amendments shall not
				exceed 12 hours. After the expiration of that period, no further amendments
				shall be in order.
								(iii)Except as provided in the next
				sentence, debate on each amendment, and any amendments thereto, shall not
				exceed one hour. If the Committee on Foreign Affairs reports an amendment in
				the nature of a substitute to the text of a privileged resolution, that
				amendment shall be considered to be original text for purposes of amendment and
				debate on each amendment to that amendment, and any amendments thereto, shall
				not exceed one hour.
								(E)At the conclusion of consideration of
				amendments to a privileged resolution, the Committee of the Whole shall rise
				and report the resolution back to the House, and the previous question shall be
				considered as ordered on the resolution, with any amendments adopted in the
				Committee of the Whole, to final passage without intervening motion, except one
				motion to recommit with or without instructions.
							(5)(A)Except as provided in
				subparagraph (B), if, before the passage by the House of Representatives of a
				privileged resolution of the House, the House receives a privileged resolution
				from the Senate with respect to the same or related hostilities, then the
				following procedures shall apply:
								(i)The resolution of the Senate shall not
				be referred to a committee.
								(ii)With respect to the privileged
				resolution of the House—
									(I)the procedure in the House shall be
				the same as if no resolution had been received from the Senate; but
									(II)the privileged resolution of the
				Senate shall be considered to have been read for the third time; the vote on
				final passage shall be on the resolution of the Senate (if the resolutions are
				identical), or on the resolution of the Senate (if they are not identical) with
				the text of the resolution of the House inserted in lieu of the text of the
				resolution of the Senate; and the vote on final passage shall occur without
				debate or any intervening action.
									(iii)Upon disposition of a privileged
				resolution received from the Senate, consideration of the privileged resolution
				of the House shall no longer be privileged under this section.
								(B)If the House receives from the Senate
				a privileged resolution before any privileged resolution is introduced in the
				House with respect to the same or related hostilities, then the resolution of
				the Senate shall be referred to the appropriate committee or committees, and
				the procedures in the House with respect to that resolution shall be the same
				under this subsection as if the resolution received had been introduced in the
				House.
							(C)If the House receives from the Senate
				a privileged resolution after the House has disposed of an identical privileged
				resolution, it shall be in order to proceed by a highly privileged,
				nondebatable motion to consideration of the resolution of the Senate, and that
				resolution shall be disposed of without debate and without amendment.
							(6)A motion to disagree with amendments
				of the Senate to a privileged resolution of the House and request or agree to a
				conference with the Senate, or a motion to insist on the House amendments to a
				privileged resolution of the Senate and request or agree to a conference of the
				Senate, is highly privileged.
						(7)(A)If the conferees are
				unable to agree on resolving the differences between the two Houses with
				respect to a privileged resolution within 72 hours after the second House is
				notified that the first House has agreed to conference, they shall report back
				to their respective House in disagreement.
							(B)Notwithstanding any rule of the House
				of Representatives concerning the printing of conference reports in the
				Congressional Record or concerning any delay in the consideration of such
				reports, a conference report with respect to a privileged resolution, including
				a report filed in disagreement, shall be acted on in the House of
				Representatives not later than 2 session days after the first House files the
				report or, in the case of the House acting first, the report has been available
				for 2 hours. The conference report (and any amendment reported in disagreement)
				shall be deemed to have been read. Debate on such a conference report shall be
				limited to 3 hours, equally divided between, and controlled by the Majority
				Leader and the Minority Leader (or their designees).
							(C)As used in subparagraph (B), the term
				session day means a day on which the House of Representatives
				convenes.
							(8)This subsection is enacted by the
				House of Representatives—
							(A)as an exercise of the rulemaking power
				of the House of Representatives, and as such it is deemed a part of the rules
				of the House, but applicable only with respect to the procedure to be followed
				in the House in the case of a privileged resolution, and it supersedes other
				rules only to the extent that it is inconsistent with such rules; and
							(B)with full recognition of the
				constitutional right of the House to change its rules (so far as relating to
				the procedure of the House) at any time, in the same manner, and to the same
				extent as in the case of any other rule of the House.
							(c)Procedures in
				the senate(1)This subsection applies
				to the consideration of a privileged resolution in the Senate.
						(2)For purposes of this subsection, the
				term session days means days on which the Senate is in
				session.
						(3)A privileged resolution introduced in
				the Senate shall be referred to the Committee on Foreign Relations.
						(4)(A)If the Committee on
				Foreign Relations has not reported a privileged resolution (or an identical
				resolution) at the end of 7 calendar days after the introduction of that
				resolution, that committee shall be discharged from further consideration of
				that resolution, and that resolution shall be placed on the appropriate
				calendar of the Senate.
							(B)After a committee reports or is
				discharged from a privileged resolution, no other resolution with respect to
				the same or related hostilities may be reported by or be discharged from such
				committee while the first resolution—
								(i)is before the Senate (including
				remaining on the calendar),
								(ii)is before the House of
				Representatives (including remaining on the calendar), unless the House has had
				a vote on final passage with respect to the resolution and a majority of those
				voting did not vote in the affirmative,
								(iii)is before a committee of conference
				or otherwise awaiting disposition of amendments between the Houses, or
								(iv)is awaiting transmittal to the
				President or is before the President.
								(5)(A)(i)When the committee to
				which a privileged resolution is referred has reported, or has been discharged
				under paragraph (4) from further consideration of that resolution, it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for any Member of the Senate to move to proceed to the
				consideration of the resolution, notwithstanding any rule or precedent of the
				Senate, including Rule 22. Except as provided in clause (ii) of this
				subparagraph or subparagraph (B) of this paragraph (insofar as it relates to
				germaneness and relevancy of amendments), all points of order against a
				privileged resolution and consideration of the resolution are waived. The
				motion is privileged and is not debatable. The motion is not subject to a
				motion to postpone. A motion to reconsider the vote by which the motion is
				agreed to or disagreed to shall be in order, except that such motion may not be
				entered for future disposition. If a motion to proceed to the consideration of
				a privileged resolution is agreed to, the resolution shall remain the
				unfinished business of the Senate, to the exclusion of all other business,
				until disposed of, except as otherwise provided in paragraph (6)(A).
								(ii)Whenever a point of order is raised
				in the Senate against the privileged status of a resolution that has been laid
				before the Senate and been initially identified as privileged for consideration
				under this subsection upon its introduction, such point of order shall be
				submitted directly to the Senate. The point of order, The resolution is
				not privileged under the War Powers Resolution, shall be decided by the
				yeas and the nays after four hours of debate, equally divided between, and
				controlled by, the Member raising the point of order and the manager of the
				resolution, except that in the event the manager is in favor of such point of
				order, the time in opposition thereto shall be controlled by the Minority
				Leader or his designee. Such point of order shall not be considered to
				establish precedent for determination of future cases.
								(B)(i)Consideration in the
				Senate of a privileged resolution, and all amendments and debatable motions in
				connection therewith, shall be limited to not more than 12 hours, which, except
				as otherwise provided in this subsection, shall be equally divided between, and
				controlled by, the Majority Leader and the Minority Leader, or by their
				designees. The Majority Leader or the Minority Leader or their designees may,
				from the time under their control on the resolution, allot additional time to
				any Senator during the consideration of any amendment, debatable motion, or
				appeal.
								(ii)Only amendments which are germane
				and relevant to a privileged resolution are in order.
								(iii)Debate on any amendment to a
				privileged resolution shall be limited to two hours, except that this
				limitation does not apply to an amendment in the nature of a substitute to the
				text of the resolution that is reported by the Committee on Foreign Relations.
				Debate on any amendment to an amendment shall be limited to 1 hour.
								(iv)The time of debate for each
				amendment shall be equally divided between, and controlled by, the mover of the
				amendment and the manager of the resolution, except that in the event the
				manager is in favor of any such amendment, the time in opposition thereto shall
				be controlled by the Minority Leader or his designee.
								(v)One amendment by the Minority Leader
				is in order to be offered under a one-hour time limitation immediately
				following the expiration of the 12-hour time limitation if the Minority Leader
				has had no opportunity prior thereto to offer an amendment to the privileged
				resolution. One amendment may be offered to the amendment of the Minority
				Leader under the preceding sentence, and debate shall be limited on such
				amendment to one-half hour which shall be equally divided between, and
				controlled by, the mover of the amendment and the manager of the resolution,
				except that in the event the manager is in favor of any such amendment, the
				time in opposition thereto shall be controlled by the Minority Leader or his
				designee.
								(vi)A motion to postpone or a motion to
				recommit a privileged resolution is not in order. A motion to reconsider the
				vote by which a privileged resolution is agreed to or disagreed to is in order,
				except that such motion may not be entered for future disposition, and debate
				on such motion shall be limited to 1 hour.
								(C)Whenever all the time for debate on a
				privileged resolution has been used or yielded back, no further amendments may
				be proposed, except as provided in subparagraph (B)(iii), and the vote on the
				adoption of the resolution shall occur without any intervening motion or
				amendment, except that a single quorum call at the conclusion of the debate if
				requested in accordance with the rules of the Senate may occur immediately
				before such vote.
							(D)Appeals from the decisions of the
				Chair relating to the application of the Rules of the Senate to the procedure
				relating to a privileged resolution shall be limited to one-half hour of
				debate, equally divided between, and controlled by, the Member making the
				appeal and the manager of the resolution, except that in the event the manager
				is in favor of any such appeal, the time in opposition thereto shall be
				controlled by the Minority Leader or his designee.
							(6)(A)Except as provided in
				subparagraph (B), if, before the passage by the Senate of a privileged
				resolution of the Senate, the Senate receives a priviledged resolution from the
				House of Representatives with respect to the same or related hostilities, then
				the following procedures shall apply:
								(i)The privileged resolution of the House
				of Representatives shall not be referred to a committee.
								(ii)With respect to the privileged
				resolution of the Senate—
									(I)the procedure in the Senate shall
				be the same as if no resolution had been received from the House of
				Representatives; but
									(II)the resolution of the House of
				Representatives shall be considered to have been read for the third time; the
				vote on final passage shall be on the resolution of the House of
				Representatives (if such resolutions are identical) or on the resolution of the
				House of Representatives (if not identical), with the text of the resolution of
				the Senate inserted in lieu of the text of the resolution of the House of
				Representatives; and such vote on final passage shall occur without debate or
				any intervening action.
									(iii)Upon disposition of a privileged
				resolution received from the House of Representatives, it shall no longer be in
				order to consider the resolution originated in the Senate.
								(B)If the Senate receives a privileged
				resolution from the House of Representatives before any privileged resolution
				is introduced in the Senate with respect to the same or related hostilities,
				then the resolution received shall be referred to the Committee on Foreign
				Relations, and the procedures in the Senate with respect to that resolution
				shall be the same under this section as if the resolution received had been
				introduced in the Senate.
							(7)If the Senate receives a privileged
				resolution from the House of Representatives after the Senate has disposed of
				an identical privileged resolution, it shall be in order to proceed by
				nondebatable motion to consideration of the resolution received by the Senate,
				and that resolution shall be disposed of without debate and without
				amendment.
						(8)(A)(i)The time for debate in
				the Senate on all motions required for the disposition of amendments between
				the Houses shall not exceed 2 hours, equally divided between, and controlled
				by, the mover of the motion and the manager of the resolution at each stage of
				the proceedings between the two Houses, except that in the event the manager is
				in favor of any such motion, the time in opposition thereto shall be controlled
				by the Minority Leader or his designee. In the case of any disagreement between
				the two Houses of Congress with respect to a privileged resolution which is not
				resolved, any Senator may make any motion or motions referred to in this clause
				within 2 session days after action by the second House or before the
				appointment of conferees, whichever comes first.
								(ii)In the event the conferees are
				unable to agree within 72 hours after the second House is notified that the
				first House has agreed to conference, they shall report back to their
				respective House in disagreement.
								(iii)Notwithstanding any rule in the Senate
				concerning the printing of conference reports in the Congressional Record or
				concerning any delay in the consideration of such reports, such report,
				including a report filed or returned in disagreement, shall be acted on in the
				Senate not later than 2 session days after the first House files the report or,
				in the case of the Senate acting first, the report is first made available on
				the desks of the Senators. Debate in the Senate on a conference report or a
				report filed or returned in disagreement on any such resolution shall be
				limited to 3 hours, equally divided between, and controlled by, the Majority
				Leader and the Minority Leader, and their designees.
								(B)If a privileged resolution is vetoed
				by the President, the time for debate in consideration of the veto message on
				such measure shall be limited to 20 hours in the Senate, equally divided
				between, and controlled by, the Majority Leader and the Minority Leader, and
				their designees.
							(9)This subsection is enacted by the
				Senate—
							(A)as an exercise of the rulemaking power
				of the Senate, as such it is deemed a part of the rules of the Senate but
				applicable only with respect to the procedure to be followed in the Senate in
				the case of a privileged resolution, and it supersedes other rules only to the
				extent that it is inconsistent with such rules; and
							(B)with full recognition of the
				constitutional right of the Senate to change its rules (so far as relating to
				the procedure of the Senate) at any time, in the same manner, and to the same
				extent as in the case of any other rule of the Senate.
							8.Judicial
				review
					(a)Standing of
				members of congressAny Member of Congress may bring an action in
				the United States District Court for the District of Columbia for declaratory
				judgment and injunctive relief on the ground that the President or the Armed
				Forces have not complied with any provision of this joint resolution.
					(b)JusticiabilityIn any action described in subsection (a),
				the court shall not decline to make a determination on the merits on the ground
				that the issue of compliance is a political question or is otherwise
				nonjusticiable.
					(c)Congressional
				intentNotwithstanding the number, position, or party affiliation
				of any plaintiffs in an action described in subsection (a), it is the intent of
				the Congress that the court—
						(1)infer
				congressional disapproval of the involvement of the Armed Forces in
				hostilities; and
						(2)find that an
				impasse exists between the Congress and the Executive which requires judicial
				resolution.
						(d)Expedited
				considerationAny court in which an action described in
				subsection (a) is heard shall accord such action the highest priority and shall
				announce its judgment as speedily as the requirements of Article III of the
				Constitution permit.
					(e)Judicial
				remedy(1)If
				the court in an action described in subsection (a) finds that the President has
				failed to submit a report required by section 5(a) of this joint resolution,
				the court shall—
							(A)direct the President to submit that
				report; and
							(B)specify the date on which the Armed
				Forces were introduced into hostilities.
							(2)If the court in an action described
				in subsection (a) finds that section 3 or section 6(b) of this joint resolution
				has been violated, the court shall direct the President to remove the Armed
				Forces from the hostilities. The Armed Forces shall be removed pursuant to the
				court’s order—
							(A)immediately, or
							(B)if the President determines and
				certifies to the Congress in writing that unavoidable military necessity
				respecting the safety of the Armed Forces requires the continued use of the
				Armed Forces in the course of bringing about their prompt removal from
				hostilities, within a period not to exceed 30 days after the order is
				issued.
							(f)AppealsAny
				judgment in an action described in subsection (a) shall be directly appealable
				to the United States Supreme Court.
					9.Rules of
				interpretation
					(a)Other statutes
				and treatiesAuthority to introduce the Armed Forces into
				hostilities shall not be inferred—
						(1)from any provision
				of law (including any provision in effect before the date of enactment of this
				joint resolution), including any provision contained in any appropriation Act,
				unless that provision specifically authorizes the introduction of the Armed
				Forces into hostilities and states that it is intended to constitute specific
				statutory authorization within the meaning of this joint resolution; or
						(2)from any treaty
				heretofore or hereafter ratified unless that treaty is implemented by
				legislation specifically authorizing the introduction of the Armed Forces into
				hostilities and stating that it is intended to constitute specific statutory
				authorization within the meaning of this joint resolution.
						(b)Congressional
				action or inactionThe failure of the Congress to adopt a
				measure—
						(1)terminating,
				limiting, or prohibiting the involvement of the Armed Forces in hostilities,
				or
						(2)finding that the
				President or the Armed Forces are acting in violation of this joint
				resolution,
						may not
				be construed as indicating congressional authorization or approval of, or
				acquiescence in, the involvement of the Armed Forces in any hostilities or as a
				finding by the Congress that such involvement is consistent with this joint
				resolution.10.DefinitionsFor purposes of this joint resolution, the
				following definitions apply:
					(1)Armed
				forcesThe term Armed Forces means the armed forces
				of the United States.
					(2)HostilitiesThe
				term hostilities includes a situation where overt acts of warfare
				are taking place, such as—
						(A)the exchange of
				fire between regular or irregular military forces, or
						(B)the aerial or
				naval bombardment of military or civilian targets by regular or irregular
				military forces,
						regardless
				of whether the Armed Forces are participating in the exchange of fire or the
				bombardment;(3)IntroduceThe
				term introduce includes—
						(A)any commitment,
				engagement, or other involvement of the Armed Forces in hostilities, including
				the taking of self-defense measures by the Armed Forces in response to an
				attack or threatened attack;
						(B)the assigning or
				detailing of members of the Armed Forces to command, coordinate, participate in
				the movement of, accompany, or provide logistical support or training for any
				foreign regular or irregular military forces if those forces are involved in
				hostilities (regardless of whether those hostilities involve insurgent forces
				or the military forces of a foreign country); and
						(C)the assigning or
				detailing of members of the Armed Forces to an operation authorized by the
				United Nations Security Council under chapter VII of the United Nations
				Charter.
						(4)United states;
				countryThe terms United States and
				country, when used in a geographic sense, include territories and
				possessions.
					11.Separability
				clauseIf any provision of
				this joint resolution or the application thereof to any person or circumstance
				is held invalid, the remainder of the joint resolution and the application of
				such provision to any other person or circumstance shall not be affected
				thereby.
				.
		
